Citation Nr: 0606775	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-13 667	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 2001 to August 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In 2004, the claims file was transferred to 
the RO in Wilmington, Delaware.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As to entitlement to service connection for asthma, the 
record shows the veteran being diagnosed with asthma while in 
service (see service medical record dated in July 2001) and 
postservice (see the January 2002 diagnosis by Jerome L. 
Abrams, M.D., the February 2002 diagnosis by Michael J. 
Bradley, D.O., and the March 2002 diagnosis by Dr. Zambrano).  
The record, however, does not contain a medical opinion 
addressing the relationship, if any, between a diagnosis of 
asthma and military service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  Therefore, a remand to obtain such an opinion 
is required.  If the veteran remains incarcerated, the RO 
should contact the appropriate facility to make arrangements 
to have him examined.  Bolton v. Brown, 8 Vet. App. 185 
(1995).  The RO should document all efforts expended to 
schedule the requested examination.  Id.

As to entitlement to service connection for residuals of 
pneumonia, the record also shows the claimant being diagnosed 
with pneumonia while in service (see service medical records 
starting in April 2001).  Moreover, the post-service records 
show the veteran's complaints, diagnosis, and treatments for 
a number of pulmonary conditions that might be a current 
residual of inservice incurred pneumonia.  Therefore, a 
remand for a medical opinion as to the relationship between 
current pulmonary disorders and inservice pneumonia is 
required.  Id.

On remand, the veteran and his representative should be 
notified that the current record does not include any 
postservice medical evidence showing a medical nexus between 
currently diagnosed asthma and military service, or between 
any current pulmonary disorder and his inservice treatment 
for pneumonia.  As such evidence is critical to establishing 
his claims, he and his representative should be invited to 
obtain and associate with the record any outstanding 
treatment records or other relevant evidence that might 
demonstrate this medical link.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.303 (2005); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.).

On remand, the RO should also notify the veteran that the 
record is devoid of any evidence of treatment after March 
2003.  Hence, the RO should invite the appellant to provide 
authorization to obtain pertinent records, including 
particularly any medical records which would link the claimed 
disorders to service, and those held by the Delaware 
Correctional Center in Smyrna, Delaware. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should notify the appellant and 
his representative that the current 
record does not include any medical 
opinion evidence showing a link between 
any current disorder and his inservice 
presentation of asthma and pneumonia.  He 
and his representative are invited to 
file authorizations identifying the 
location of all medical records that 
might substantiate the claims, including 
authorization to obtain his records from 
the Delaware Correctional Center or any 
other place of incarceration.

2.	If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005).

3.	The RO should determine whether the 
veteran continues to be incarcerated and, 
if so, the name and address of that 
facility.  If the veteran remains 
incarcerated, the RO should make 
arrangements with that facility for the 
veteran to undergo an evaluation by 
either a VA physician or one employed by 
the correctional facility.  Bolton.    
The examining physician should be 
provided a copy of the claims folder for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician should 
address whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that asthma was incurred in or aggravated 
by military service?   Is it at least as 
likely as not that the veteran has any 
current residuals of his inservice 
pneumonia?  If so, what are the current 
residuals and what is the diagnosis?  It 
is imperative that the RO document all 
efforts employed to obtain an examination 
of the veteran.  Id.  A complete 
rationale must be provided for any 
opinion offered.

4.  If the veteran is not incarcerated, 
the RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the physician should opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that the 
veteran's asthma was incurred in or 
aggravated by military service?   
Further, is it at least as likely as not 
that the veteran has any current 
residuals of his inservice pneumonia?  If 
so, what are the current residuals and 
what is the diagnosis?  A complete 
rationale must be provided for any 
opinion offered.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO should implement 
corrective procedures at once. 

6.  Thereafter, the RO should 
readjudicate the questions of entitlement 
to service connection for asthma and 
residuals of pneumonia.  The RO is 
advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


